Siebecker, J.
Erom the foregoing statement it is manifest that the facts presented in the affidavits of the respective parties raised a sharp issue of fact respecting the grounds alleged and the good faith of the defendant in mating the application for a continuance of the ease on the first day of the term of the court at which the case was noticed for trial, and on the renewal thereof, when the case was reached on the trial calendar, as well as on the application for a new trial. An attentive perusal of the affidavits in connection with the facts and circumstances disclosed by the record in the case leads us to the conclusion that the trial court was justified in refusing the application for a continuance and in denying defendant’s motion for a new trial.
By the Court. — Judgment affirmed.